                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION


MARTIN L. HARRELL,

      Petitioner,                                    Criminal Case No.
                                                      1:07-CR-45 (HL)
v.
                                                28 U.S.C. § 2255 Case No.
UNITED STATES OF AMERICA,                          1:08-CV-90021 (HL)

      Respondent.


                                     ORDER

      Before the Court is Petitioner Martin L. Harrell’s Motion for Recusal of

Magistrate[ ] Judge Thomas Q. Langstaff and Senior District Judge Hugh

Lawson. (Doc. 725). For the following reasons, Petitioner’s motion is DENIED.

      Under 28 U.S.C. § 455, any “justice, judge, or magistrate judge to the

United States shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). A judge shall also

disqualify himself “[w]here he has a personal bias or prejudice concerning a

party, or personal knowledge of disputed evidentiary facts concerning the

proceeding.” 28 U.S.C. § 455(b)(1). The standard under § 455 is objective,

requiring the court to inquire “whether an objective, disinterested lay observer

fully informed of the facts underlying the grounds on which recusal was sought

would entertain a significant doubt about the judge’s impartiality.” Bolin v. Story,
255 F.3d 1234, 1239 (11th Cir. 2000) (citing McWhorter v. City of Birmingham,

906 F.2d 674, 678 (11th Cir. 1990)).

      In his motion demanding the recusal of the undersigned along with United

States Magistrate Judge Thomas Q. Langstaff, Petitioner accuses both judges of

“covering up” the “illegal acts” of Assistant United States Attorneys Jim Crane

and Leah McEwen. (Doc. 725, p. 1). Petitioner asserts that “he has presented

iron clad evidence of Federal law violations performed” by the prosecutors and

that the “behavior and actions [of the judges is] intertwined with the illegal acts of

the government. (Id.). These allegations appear to stem largely from Petitioner’s

dissatisfaction with certain of the Court’s unfavorable rulings made in the course

of Petitioner’s prior motion for habeas relief filed pursuant to 28 U.S.C. § 2255 as

well as in his pending Motion for Relief from Judgment.

      “[I]t is well settled that the allegation of bias must show that the bias is

personal as distinguished from judicial in nature.” Bolin, 255 F.3d at 1239.

(internal quotation marks and citation omitted). Thus, in the absence of pervasive

bias, “a judge’s rulings in the same or a related case are not a sufficient basis for

recusal.” Id. Petitioner implies that the Court has shown bias and prejudice by

disregarding his allegations of wrongdoing by the prosecutors. But the Court’s

decision not to review Petitioner’s purported evidence was made based on sound

legal principals and not on any personal bias or prejudice concerning any party to

this matter. Petitioner has not demonstrated otherwise.

                                          2
      Petitioner further states that he has filed a complaint against both the

undersigned and Judge Langstaff in the Eleventh Circuit Court of Appeals. (Doc.

725, p. 1). Petitioner claims that it thus “is not fair . . . for [the judges] to continue

presiding over this case” as “both judges would be prone to retaliation.” (Id.).

However, it is well established that “[t]he mere filing of a complaint of judicial

misconduct is not grounds for recusal.” In re. Evergreen Sec., Ltd., 570 F.3d

1257, 1265 (11th Cir. 2009).

      Petitioner has not otherwise presented facts demonstrating any personal

bias or prejudice by either Judge Lawson or Judge Langstaff, nor has he alleged

facts that would call the judges’ impartiality into question. His motion for recusal

is accordingly DENIED.

      SO ORDERED, this 21st day of February, 2020.

                                  s/ Hugh Lawson_______________
                                  HUGH LAWSON, SENIOR JUDGE




                                            3
